Title: From Thomas Jefferson to Boyetet, 28 July 1786
From: Jefferson, Thomas
To: Boyetet, Edouard



Sir
Paris July 28. 1786.

I have been honored with your letter of the 24th. inst. asking my interference on behalf of the house of les Srs. Veuve Samuel Joly l’ainé et fils of St. Quentin, on account of a bill of exchange drawn in their favor by Mr. Barclay the American consul for France on M. Champion. The desire of doing what would be agreeable to you, as well as what would be just would have engaged me to have concurred in lessening the disappointment of that house, had it been in my power. But I must observe to you that Mr. Barclay, as Consul general of the United states, is in no wise dependant on me, nor subject to my controul in any thing relative to his office, and moreover that this transaction is not relative to his office, but is altogether of a private nature. I cannot presume to conjecture what may be the cause of this disappointment; whether Mr. Barclay has objections to the bill, whether the application for it was at a time and place when he could not pay it, or whether his correspondent has wrongfully refused to answer his draught. But from the worth of Mr. Barclay, with which I am well acquainted, and which has recommended him to the very high esteem of Congress, I am persuaded that there is no need to apply to any person but himself to obtain the paiment, if it be just, and a compensation for any delay which may have been injurious. I  shall be happy to find an occasion wherein I may more effectually execute your wishes and testify the
